DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/12/2022 has been entered.

Response to Amendment
The Amendment filed 01/12/2022 has been entered. Claims 1-20 remain pending in the application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashok et al. (hereinafter Ashok), US 2015/0012703 A1.

Regarding independent claim 9, Ashok teaches a method for on-demand handling and mounting of an unmounted application on a machine (Abstract; [0001]; [0003] discloses a method for middleware binary distribution receives a request to deploy a workload with one or more middleware services (i.e. application). In the provisioning of cloud workloads, virtual machines (i.e a machine) are deployed to the cloud to host middleware services and binary files for middleware services or applications are distributed to the virtual machines (i.e. mounting of an unmounted application on a machine); [0023] “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”; [0025] “On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's provider.”; [0055] ““middleware binary” refers to the application binaries that will run in the virtualization layer 62 (see FIG. 3)”), the method comprising:
       after boot up of the machine or user login on the machine ([0056] discloses a user would initiate a deployment of a VM (i.e. boot up of the machine), and in response, the cloud management software would execute computer program code to perform the method):
receiving a request to launch an application (Fig. 4, 401; Fig. 5, 501; [0056]-[0057] discloses receiving a request to deploy a workload with one or more middleware services (i.e. a request to launch an application));
intercepting, by an application volumes filter driver, the request to launch the application (Fig. 4, 402; Fig. 5, 502; [0056]-[0057] describes the method is implemented by a cloud management software running in layer 64 (see FIG. 3), preferably as part of an IaaS. The method selects the base OS image that will host the middleware services; [0033] “Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing, storage, networks, and other fundamental computing resources where the consumer is able to deploy and run arbitrary software, which can include operating systems and applications.”);
determining, by the application volumes filter driver, that the application is unmounted from the machine (Fig. 5, 503-505; [0057] “The method then retrieves the files and services available on the base OS image from a database (503) and compares these files and services with the files and services required by the workload (504). From this comparison, the method creates a delta list of files and services (505)” Delta list comprises unmounted application);
requesting, by the application volumes filter driver to an application volume manager, a virtual disk comprising the unmounted application (Fig. 5, 506; [0057] describes the method then queries an image repository on a storage system (i.e. an application volume manager) for a previously modified base OS image matching the delta list (506); [0055] “an operating system (OS) base image is created and stored at build time in hardware and software layer 60 and then is augmented with the binary files for middleware service(s) just prior to the deployment of the virtual machine (VM) for hosting the middleware services and after a request is received to deploy the workload with the middleware services. This augmented OS base image is made in hardware and software layer 60, directly on the storage, and provides a virtual disk that is then deployed as virtual storage in virtualization layer 62 in FIG. 3. The virtual disk contains the files for the OS and the requested middleware services when the VM is booted as part of the virtualization layer 62.”);
based on the request, mounting, by the application volume manager, the virtual disk to the machine to enable the application to launch on the machine (Fig. 5, 507->508->516; [0057] describes cloning the previously modified base OS image found in the image repository and attaching the cloned virtual disk containing the binary files required by the workload to a VM (i.e. mounting the virtual disk to the machine) created to host the middleware services); and 3Docket No. C945
execute the application from the mounted virtual disk (Fig. 5, 517; [0058] describes when the virtual machine is booted, the binary files for the middle ware services are ready for execution).

Regarding dependent claim 11, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok further teaches mounting the virtual disk to the machine further comprises merging an application contents present on the virtual disk into a file system and configuration data without installing the application on describes cloning the previously modified base OS image found in the image repository and attaching the cloned virtual disk containing the binary files required by the workload to a VM (i.e. mounting the virtual disk to the machine) created to host the middleware services); Fig. 5, 509-515; [0058] when a previously modified base OS image does not exist in the image repository (507), the method determines the repository location of the binary files for the middleware services (509). The method then clones a virtual disk containing the base OS image on the same storage system on which the image repository resides (510). The method temporarily mounts the cloned virtual disk via a target hypervisor (511). The method then copies the binary files from the image repository directly into the cloned virtual disk on the storage system (512). Optionally, the mounted file system may also be configured (513). The method then unmounts the cloned virtual disk containing the binary files (514). Optionally, the method may store the cloned virtual disk containing the binary files in the image repository for possible future use (515). The method attaches the cloned virtual disk containing the binary files to the VM created to host the middleware services (516)).

Regarding independent claim 16, it is a medium claim that corresponding to the system of claim 9. Therefore, it is rejected for the same reason as claim 9 above. Ashok  further teaches one or more non-transitory computer-readable storage media including computer-executable instructions that, when executed, cause at least one processor to mount a virtual disk corresponding to an application to a machine ([0015]-[0016] describes computer program instructions may be stored in a computer readable medium. These computer program instructions may be provided to a processor of a general purpose computer special purpose computer to implement the function/act specified in the flowchart and/or block diagram block or blocks).

Regarding dependent claim 18, Ashok teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Ashok further teaches wherein a request to launch the application includes one of the following: a request to download the application, a request to open the application, or a request to access an attribute of the application ([0056]-[0057] describes the method is implemented by a cloud management software running in layer 64 (see FIG. 3), preferably as part of an IaaS. The method selects the base OS image that will host the middleware services; [0033] “Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing, storage, networks, and other fundamental computing resources where the consumer is able to deploy and run arbitrary software, which can include operating systems and applications.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (hereinafter Jorgensen), US 2011/0209064 A1, in view of Ashok.

Regarding independent claim 1, Jorgensen teaches a system for automatic document handling on a machine, of an application which is not installed on the machine ([0009] discloses a system and method providing virtual desktop extensions on a client desktop (i.e. a machine) to simplify complexity associated with identifying and using applications and services that run in virtualized and cloud data centers), said system comprising:
a memory area that stores:
an icon and a virtual disk, wherein both the icon and the virtual disk are associated with the application (Fig. 3, 380; [0049] describes a personal disk 380 that can store data on a virtual disk; [0054] “the desktop icon 315 may represent a generic virtual desktop extension for a particular application (e.g., Microsoft Word)”; [0056] describes the client desktop 310 may request storage resources that can be dynamically allocated in the cloud 350 through the local application 320, which may then provide the client desktop 310 with a desktop icon 315 that represents a virtual personal disk 380 available in the cloud 350); and
computer-executable instructions ([0074] describes instructions stored on a machine-readable medium, which may be read and executed using one or more processing devices); and
describes instructions stored on a machine-readable medium, which may be read and executed using one or more processing devices):
after boot up of the machine or user login on the machine (Fig. 3; [0053]-[0054] discloses the virtual desktop extension manager 340 authenticates the client desktop 310 with the authentication credentials received from the local application 320 and determine whether the client desktop 310 has suitable permissions to access or otherwise interact with the requested virtual desktop extensions):
obtain the icon associated with the application ([0054] “the desktop icon 315 may represent a generic virtual desktop extension for a particular application (e.g., Microsoft Word)”);
display the obtained icon upon representing the application ([0055] “the local application may then create a desktop icon 315 on the client desktop 310, which may be selected to display a virtual window 325 that can be used to interact with the instances of the virtual desktop extensions 360-390 launched in the cloud 350”).
Jorgensen does not explicitly disclose
receive a request from a user to launch the application;
an application volumes filter driver configured to:
intercept the request to launch the application; and 
upon intercepting the request to launch the application, determine that the application is unmounted; and

wherein the application volumes filter driver executes the application from the mounted virtual disk to provide access to the launched application.
However, in the same field of endeavor, Ashok teaches a system for automatic document handling on a machine, of an application which is not installed on the machine (Abstract; [0001]; [0003] discloses a system for middleware binary distribution receives a request to deploy a workload with one or more middleware services (i.e. application). In the provisioning of cloud workloads, virtual machines (i.e a machine) are deployed to the cloud to host middleware services and binary files for middleware services or applications are distributed to the virtual machines (i.e. mounting of an unmounted application on a machine); [0023] “Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.”; [0025] “On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage, as needed automatically without requiring human interaction with the service's 
receive a request from a user to launch the application (Fig. 4, 401; Fig. 5, 501; [0056]-[0057] discloses receiving a request to deploy a workload with one or more middleware services (i.e. a request to launch an application));
an application volumes filter driver configured to:
intercept the request to launch the application (Fig. 4, 402; Fig. 5, 502; [0056]-[0057] describes the method is implemented by a cloud management software running in layer 64 (see FIG. 3), preferably as part of an IaaS. The method selects the base OS image that will host the middleware services; [0033] “Infrastructure as a Service (IaaS): the capability provided to the consumer is to provision processing, storage, networks, and other fundamental computing resources where the consumer is able to deploy and run arbitrary software, which can include operating systems and applications.”); and 
upon intercepting the request to launch the application, determine that the application is not mounted to the machine (Fig. 5, 503-505; [0057] “The method then retrieves the files and services available on the base OS image from a database (503) and compares these files and services with the files and services required by the workload (504). From this comparison, the method creates a delta list of files and services (505)” Delta list comprises application not mounted to the machine); and
describes the method then queries an image repository on a storage system (i.e. an application volume manager) for a previously modified base OS image matching the delta list (506); [0055] “an operating system (OS) base image is created and stored at build time in hardware and software layer 60 and then is augmented with the binary files for middleware service(s) just prior to the deployment of the virtual machine (VM) for hosting the middleware services and after a request is received to deploy the workload with the middleware services. This augmented OS base image is made in hardware and software layer 60, directly on the storage, and provides a virtual disk that is then deployed as virtual storage in virtualization layer 62 in FIG. 3. The virtual disk contains the files for the OS and the requested middleware services when the VM is booted as part of the virtualization layer 62.”; Fig. 5, 507->508->516; [0057] describes cloning the previously modified base OS image found in the image repository and attaching the cloned virtual disk containing the binary files required by the workload to a VM (i.e. mounting the virtual disk to the machine) created to host the middleware services); and
wherein the application volumes filter driver executes the application from the mounted virtual disk to provide access to the launched application (Fig. 5, 517; [0058] describes when the virtual machine is booted, the binary files for the middle ware services are ready for execution).
 into Jorgensen’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers. This modification would have been motivated by the desire to provide simple interfaces that can be used to create and interact with applications and services on-demand.

Regarding dependent claim 2, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Ashok further teaches wherein mounting the virtual disk with the application on the machine is executed using zero-copy (Fig. 5, 507->508->516; [0057] describes cloning the previously modified base OS image found in the image repository and attaching the cloned virtual disk containing the binary files required by the workload to a VM (i.e. mounting the virtual disk to the machine) created to host the middleware services); Fig. 5, 509-515; [0058] when a previously modified base OS image does not exist in the image repository (507), the method determines the repository location of the binary files for the middleware services (509). The method then clones a virtual disk containing the base OS image on the same storage system on which the image repository resides (510). The method temporarily mounts the cloned virtual disk via a target hypervisor (511). The method then copies the binary files from the image repository directly into the cloned virtual disk on the storage system (512). Optionally, the mounted file system may also be configured (513). The method then unmounts the cloned virtual disk containing the binary files (514). Optionally, the method may store the cloned virtual disk containing the binary files in the image repository for possible future use (515). The method attaches the cloned virtual disk containing the binary files to the VM created to host the middleware services (516)).

Regarding dependent claim 6, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Jorgensen further teaches wherein displaying the obtained icon comprises displaying the obtained icon on a desktop of the machine ([0055] “the local application may then create a desktop icon 315 on the client desktop 310, which may be selected to display a virtual window 325 that can be used to interact with the instances of the virtual desktop extensions 360-390 launched in the cloud 350”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok as applied in claims 9, in view of Sarma et al. (hereinafter Sarma), US 20130104125 A1.

Regarding dependent claim 10, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok does not explicitly disclose
receiving a request to launch a second application;
determining that no licenses for the second application are available; and

However, in the same field of endeavor, Sarma teaches
receiving a request to launch a second application (Fig. 2; [0021] illustrates a virtual machine manager 150 communicably coupled to a license management server 210. Virtual machine manager manages virtual machine 162. License management server 210 may maintain an inventory of applications and/or assets running on virtual machines 162 and the number of active or inactive instances; Fig. 3, 310; [0031] describes license management server 210 receives an event notification from virtual machine manager 150. The event notification may indicate an event type associated with the virtual machine. Event types may include a virtual machine 162 being cloned in virtual machine environment 160, or application begin-execution and end-execution events);
determining that no licenses for the second application are available (Fig. 3, 320, 330; [0032]-[0033] license management server 210 determines compliance or non-compliance with at least one or more license policies based on the inventory of active instances of one or more applications. Determining compliance with the one or more license policies may comprise determining, for each application, whether a number of active instances of the application is less than or equal to a licensed number of instances of the application. If license management server 210 determines that system 100 is not in compliance, it means no license is available); and
based at least on the determining, causing a mounting of a virtual disk comprising the second application to fail (Fig. 3, 331-334; [0034] “if license 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of license management of virtual machines at a virtual machine manager as suggested in Sarma into Ashok’s system because both of these systems are addressing controlling the execution of one or more virtual machines. This modification would have been motivated by the desire to determine compliance or non-compliance with one or more license policies based on the inventory, each license policy corresponding to at least one of the one or more applications (Sarma, [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok as applied in claims 9, in view of KOUSHIK et al. (hereinafter KOUSHIK), US 2016/0112497 A1.

 dependent claim 12, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok does not teach dismounting the virtual disk upon the application becoming idle for more than a threshold amount of time.
However, in the same field of endeavor, KOUSHIK teaches dismounting the virtual disk upon the application becoming idle for more than a threshold amount of time  ([0090] “… the entitlement service may be configured to manage subscriptions on a monthly basis, to renew subscriptions periodically (e.g., at the end of each month) and/or at the end of their terms (if they are renewed) or to cancel them if they are not renewed”; [0091] “when a “revoke fulfillment” workflow is invoked, the entitlement service may expose one or more other APIs to the IT administrator. For example, these APIs may include a “deregister entitlement” API, a “cancel monthly subscription” API, a “cancel this license entitlement” API, or an API to revoke a particular user from a subscription renewal program (e.g., a monthly renewal program)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing on-demand delivery and installation of desktop applications to virtual desktop instances in a cloud computing environment for the benefit of end users as suggested in KOUSHIK into Ashok’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Ashok would improve the integrity of Ashok's system by managing and monitoring licenses and subscriptions for the available applications (KOUSHIK, [0004]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ashok as applied in claim 9, in view of CROFT et al. (hereinafter CROFT), US 2007/0192329 A1.

Regarding dependent claim 13, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok does not explicitly disclose
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine;
identifying a pattern in the recording;
based upon the identified pattern, mounting the virtual disk to the machine in anticipation of the request to access the application.
However, in the same field of endeavor, CROFT teaches
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine ( [0008] “a learning process by monitoring a user's behavior over time”);
identifying a pattern in the recording ( [0008] “a learning process by monitoring a user's behavior over time”);
based upon the identified pattern, mounting the virtual disk to the machine in anticipation of the request to access the application ( [0008] “Suspended virtual machines may be resumed prior to users requiring access. This can be done manually or automatically via policies or preferences or through a learning process by monitoring a user's behavior over time”).
 into Ashok’s system because both of these systems are addressing the need of facilitating the resource requesting process, and by incorporating the teaching of CROFT into Ashok would improve the integrity of Ashok's system by learning the pattern of resource access and providing access in anticipation of request (CROFT, [0003]-[0004]).

Regarding dependent claim 14, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok does not explicitly disclose
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine;
identifying a pattern in the recording;
based upon the identified pattern, reserving a license in anticipation of mounting the virtual disk.
However, in the same field of endeavor, CROFT teaches
recording each time the virtual disk is mounted to the machine and each time the virtual disk is dismounted from the machine ([0008] “a learning process by monitoring a user's behavior over time”; para [0015]; para [0656]);
identifying a pattern in the recording ([0008] “a learning process by monitoring a user's behavior over time”; para [0015]; para [0656]);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a learning process by monitoring a user’s behavior over time as suggested in CROFT into Ashok’s system because both of these systems are addressing the need of facilitating the resource requesting process, and by incorporating the teaching of CROFT into Ashok would improve the integrity of Ashok's system by learning the pattern of resource access and providing access in anticipation of request (CROFT, para [0003]-[0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok as applied in claim 9, in view of Wong et al. (hereinafter Wong), US 2014/0245286 A1.

Regarding dependent claim 15, Ashok teaches all the limitations as set forth in the rejection of claim 9 that is incorporated. Ashok does not explicitly disclose
determining a time lapse since a last file for the application was closed; 
based on the time lapse exceeding a predefined period of time, unmounting the application.
However, in the same field of endeavor, Wong teaches
determining a time lapse since a last file for the application was closed (Fig. 3, S200, S300; [0021]-[0023] describes monitoring the usage state of each installed application at every predetermined time period and determining unused application according to the usage states of each application in the predetermined period); 
based on the time lapse exceeding a predefined period of time, unmounting the application (Fig. 3, S600; describes uninstalling the unused application).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of monitoring the usage of each installed application at every predetermined time period, determining the unused application(s) in the predetermined time period according to the usage states of the applications and uninstalling the unused applications as suggested in Wong into Ashok’s system because both of these systems are addressing managing applications on a computing device, and by incorporating the teaching of Wong into Ashok would improve the integrity of Ashok's system by monitoring the usage of an mounted application and unmounting the application when the application is not accessed after a predetermined period of time.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok, in view of Jorgensen.

Regarding dependent claim 17, Ashok teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Ashok does not teach wherein the computer-executable instructions further cause the processor to return an error to an operating system upon determining that there is no virtual disk associated with the application. However, in the same field of endeavor, Jorgensen teaches

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of notifying the client desktop of error to application request as suggested in Jorgensen into Ashok’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of Jorgensen into Ashok would improve the integrity of Ashok's system by providing handler of errors (Jorgensen, [0009]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok as applied in claim 16, in view of SANDHU et al. (hereinafter SANDHU), US 2011/0173251 A1. 

Regarding dependent claim 19, Ashok teaches all the limitations as set forth in the rejection of claim 16 that is incorporated.
Ashok does not explicitly disclose the computer-executable instructions further cause the processor to:

reserve a pool of licenses for the privileged users.
However, in the same field of endeavor, SANDHU teaches
identify one or more privileged users ([0460]; [0474] “A custom user may be provided and given a varying privilege level”); and
reserve a pool of licenses for the privileged users ([0343] “The license management subsystem 1510 communicates with the group subsystem 1520 over an event bus to form and maintain a logical grouping of licenses (hereafter, “license groups”) to facilitate license pools, assignments, and groups”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using user profile data to determine user privilege and sharing rights as suggested in SANDHU into Ashok’s system because both of these systems are addressing the need for providing access within the corporate environment, remote or mobile access to applications and data and by incorporating the teaching of SANDHU into Ashok would improve the integrity of Ashok's system by ensuring the availability of licenses for privileged users (SANDHU, [0006]-[0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ashok, in view of SANDHU as applied in claims 16, further in view of Sarma.

Regarding dependent claim 20, the combination of Ashok and SANDHU teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. 
However, in the same field of endeavor, Sarma teaches the application is not mounted to the machine based at least on a quantity of resources consumed by the application (Fig. 3, 320, 330; [0032]-[0033] license management server 210 determines compliance or non-compliance with at least one or more license policies based on the inventory of active instances of one or more applications. Determining compliance with the one or more license policies may comprise determining, for each application, whether a number of active instances of the application is less than or equal to a licensed number of instances of the application. If license management server 210 determines that system 100 is not in compliance, it means no license is available; Fig. 3, 331-334; [0034] “if license management server 210 determines that system 100 is not in compliance with any of the one or more license policies, the method proceeds to steps 331-334. At step 331, license management server 210 generates an alert in response to determining non-compliance with a license policy. At step 332, license management server 210 terminates the application on the first virtual machine in non-compliance with a license policy. At step 333, license management server 210 deletes one or more files on virtual machine 162 associated with the one or more applications in non-compliance. At step 334, license management server 210 shuts down virtual machine 162 in response to an installed application not complying with a license policy”).
 into Ashok and SANDHU’s system because both of these systems are addressing controlling the execution of one or more virtual machines. This modification would have been motivated by the desire to determine compliance or non-compliance with one or more license policies based on the inventory, each license policy corresponding to at least one of the one or more applications (Sarma, [0003]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, in view of Ashok as applied in claim 1, further in view of Sarma.

Regarding dependent claim 3, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jorgensen and Ashok does not explicitly discloses wherein upon determining that the application is not mounted on the machine further comprises determining that a license is available for the application.
However, in the same field of endeavor, Sarma teaches upon determining that the application is not mounted on the machine further comprises determining that a license is available for the application (Fig. 2; [0021] illustrates a virtual machine manager 150 communicably coupled to a license management server 210. Virtual machine manager manages virtual machine 162. License management server 210 may maintain an inventory of applications and/or assets running on virtual machines 162 and the number of active or inactive instances; Fig. 3, 310; [0031] describes license management server 210 receives an event notification from virtual machine manager 150. The event notification may indicate an event type associated with the virtual machine. Event types may include a virtual machine 162 being cloned in virtual machine environment 160, or application begin-execution and end-execution events; Fig. 3, 320, 330; [0032]-[0033] license management server 210 determines compliance or non-compliance with at least one or more license policies based on the inventory of active instances of one or more applications. Determining compliance with the one or more license policies may comprise determining, for each application, whether a number of active instances of the application is less than or equal to a licensed number of instances of the application).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of license management of virtual machines at a virtual machine manager as suggested in Sarma into Jorgensen and Ashok’s system because both of these systems are addressing controlling the execution of one or more virtual machines. This modification would have been motivated by the desire to determine compliance or non-compliance with one or more license policies based on the inventory, each license policy corresponding to at least one of the one or more applications (Sarma, [0003]).

Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, in view of Ashok as applied in claim 1, further in view of KOUSHIK.

 dependent claim 4, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jorgensen and Ashok does not explicitly disclose wherein displaying the obtained icon upon representing the application further comprises displaying the obtained icon as available but not mounted to the machine.
However, in the same field of endeavor, KOUSHIK teaches wherein displaying the obtained icon upon representing the application further comprises displaying the obtained icon as available but not mounted to the machine (Fig. 8A; [0130] “a list of applications is presented to the end user. In this example, the list of applications indicates, for each application, an application name, the vendor from which the application is sourced, and an available action that can be taken for the application (e.g., “install”, for an application that is not currently installed on the end user's computing resource instance).” Examiner notes that “install” indicates that the application is available but not mounted to the machine). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to view/select applications that are available to users as suggested in KOUSHIK into Jorgensen and Ashok’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Jorgensen and Ashok would improve the integrity of Jorgensen and Ashok's system by managing the available applications to present to users (KOUSHIK, [0004]).

Regarding dependent claim 5, the combination of Jorgensen, Ashok and KOUSHIK teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. KOUSHIK further teaches wherein displaying the obtained icon as available but not mounted to the machine comprises displaying the obtained icon grayed out (Fig. 8A; [0130] “a list of applications is presented to the end user. In this example, the list of applications indicates, for each application, an application name, the vendor from which the application is sourced, and an available action that can be taken for the application (e.g., “install”, for an application that is not currently installed on the end user's computing resource instance, or “uninstall”, for some of the applications that are currently installed on the end user's computing resource instance).” Examiner notes that “install” indicates that the application is available but not mounted to the machine).
While KOUSHIK teaches displaying “install” button with the available applications that are available but not currently installed, KOUSHIK does not necessarily teaches displaying the available but not unmounted applications grayed out. However, it would be obvious as a matter of design choice to display the “install” button in KOUSHIK since Applicant has not disclosed that the claimed presentation of the grayed out icon solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the presentation of a button to indicates that the application is available but not mounted to the machine.

Regarding dependent claim 7, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The 
However, in the same field of endeavor, KOUSHIK teaches wherein the processor is programmed to dismount the virtual disk based on a license for the application expiring ([0090] “… the entitlement service may be configured to manage subscriptions on a monthly basis, to renew subscriptions periodically (e.g., at the end of each month) and/or at the end of their terms (if they are renewed) or to cancel them if they are not renewed”; [0091] “when a “revoke fulfillment” workflow is invoked, the entitlement service may expose one or more other APIs to the IT administrator. For example, these APIs may include a “deregister entitlement” API, a “cancel monthly subscription” API, a “cancel this license entitlement” API, or an API to revoke a particular user from a subscription renewal program (e.g., a monthly renewal program)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing on-demand delivery and installation of desktop applications to virtual desktop instances in a cloud computing environment for the benefit of end users as suggested in KOUSHIK into Jorgensen and Ashok’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Jorgensen and Ashok would improve the integrity of Jorgensen and 

Regarding dependent claim 8, the combination of Jorgensen and Ashok teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of Jorgensen and Ashok does not explicitly disclose upon mounting the virtual disk, displaying the obtained icon as available and mounted.
However, in the same field of endeavor, KOUSHIK teaches upon mounting the virtual disk, displaying the obtained icon as available and mounted (Fig. 8A; (Fig. 8A; [0130] “a list of applications is presented to the end user. In this example, the list of applications indicates, for each application, an application name, the vendor from which the application is sourced, and an available action that can be taken for the application (e.g., … “uninstall”, for some of the applications that are currently installed on the end user's computing resource instance).” Examiner notes that “uninstall” indicates that the application is available and mounted). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to view/select applications that are available to users as suggested in KOUSHIK into Jorgensen and Ashok’s system because both of these systems are addressing the need of simplifying complexity associated with identifying and using applications and services that run in virtualized and cloud data centers, and by incorporating the teaching of KOUSHIK into Jorgensen and Ashok would improve the .

Response to Amendment
The 35 U.S.C. 112(a) and 112(b) rejections to Claims 18 and 20 are respectfully withdrawn in response to Applicant's amendment to these claims.
Applicant’s arguments filed 01/12/2022 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, Ashok, will continue to be used to meet several of the claimed limitations.
In the Remarks, Applicant argues
(1) Ashok fails to describe or suggest at least "after boot up of the machine or user login on the machine: receiving a request to launch an application; intercepting, by an application volumes filter driver, the request to launch the application; determining, by the application volumes filter driver, that the application is unmounted from the machine; requesting, by the application volumes filter driver to an application volume manager, a virtual disk comprising the unmounted application; based on the request, mounting, by the application volume manager, the virtual disk to the machine to enable the application to launch on the machine; and execute the application from the mounted virtual disk." Applicant alleges that in Ashok’s system a request for the binary files for the middleware service to be copied to a virtual disk prior is performed prior to the 
As to point (1), Examiner respectfully disagrees. Claim 9 recites “after boot up of the machine or user login on the machine: … requesting, by the application volumes filter driver to an application volume manager, a virtual disk comprising the unmounted application; based on the request, mounting, by the application volume manager, the virtual disk to the machine to enable the application to launch on the machine; …”. The claim does not recite the application to be copied to a virtual disk after the virtual machine being booted. In fact, the Specification discloses the application volumes manager 102 assigns application stacks 108, such as AppStacks by VMware, Inc. or virtual disks, and user writable volumes 110. The application volumes manager is also used as a broker for the application volumes agents 112, and for automated assignment of applications and user writable volumes 110 during desktop startup and/or user login. As illustrated in FIG. 1, each VM 104 includes an application volume 106 composed of application stacks 108 and user writable volumes 110. The virtual disk or the application stacks 108 are mountable, read-only volumes containing any number of applications (Fig. 1; [0025]-[0026]). 

(2) Similar to independent Claim 9, independent Claim 1 provides the ability to enable a user to, after boot up or user login, request to launch an application, and if it is determined that the requested application is not mounted, mounting a virtual disk comprising the application to enable the application to launch on a machine. As explained above with respect to Claim 9, the request for the binary files (alleged application) in Ashok is performed prior to the VM being deployed and therefore, prior to a boot up or login of the VM. As such, when the VM is booted, the binary files (alleged application) in Ashok are already present. Thus, even assuming, arguendo, that Ashok performs receiving a request to launch an application, determining that the application is not mounted, and mounting the application, these operations in Ashok are performedprior to the VMbeing deployed and/or prior to boot up of the VM (see page 12 of Remarks). 
As to point (2), see Examiner’s response to point (1).
Claims 1-20 remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Frost et al. (US 20110126192 A1) discloses providing a unified client and systems and methods for providing and updating applications to a client.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143